FINAL ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
This action is in response to papers filed 05/10/2021 in which claims 5-10 were canceled; claims 1 and 11 were withdrawn; and claim 2 was amended. All the amendments have been thoroughly reviewed and entered.
Claims 2-4 and 12-15 are under examination.

Maintained-Modified Rejection
Modification Necessitated by Applicant’s Claim Amendments
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 2-4 and 12-15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kawano et al (13 May 2004; US 2004/0092582 A1; previous cited) in view of Kajino et al (15 March 2007; US 2007/0060623 A1; previously cited) and Fukuta et al (13 February 2001; US 6,187,340 B1; previously cited). 
Regarding claim 2, Kawano teaches a solid pharmaceutical dosage form comprising a drug containing an amino group or imino group, PEG 6000, titanium oxide and organic acids such as fumaric acid ([1072], [1073], [1075], [1076], [1094], [1098], [1118], [1127], [1129], [4191], [4192] and Example 4; claim 4). Kawano teaches the dosage form can be prepared as a drug-containing core preparation wherein the core 
It would have been obvious to one of ordinary skill in the art to routinely optimize the content organic acid such fumaric acid in the core of the dosage form of Kawano to a content as claimed and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so with reasonable expectation of success because as discussed above, Kawano provided the guidance for optimizing the amount of organic acid such as fumaric acid in the core of the dosage to an amount of about 1% to 15% (w/w) and preferably about 2 to about 8% (w/w), which fall in the range of from 0.01 to 50 wt% of the claimed invention. It is noted that the courts have stated that [w]here the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have similar properties, a prima facie case of obviousness exists (see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); Titanium Metals Corp. of America v. Banner, 778 F2d 775. 227 USPQ 773 (Fed. Cir. 1985). As such, it would have been customary for an artisan of ordinary skill to 
However, Kawano does not teach the 1-[5-(2-fluorophenyl)-1-(pyridine-3-ylsulfonyl)-1H-pyrrol-3yl]-N-methylmethanamine as the active ingredient (drug) of claim 2.
Regarding the active ingredient of claim 2, Kajino teaches a solid pharmaceutical composition comprising 1-[5-(2-fluorophenyl)-1-(pyridine-3-ylsulfonyl)-1H-pyrrol-3yl]-N-methylmethanamine as the active ingredient, fumaric acid as the organic acid for forming the fumarate salt of the active ingredient, polyethylene glycol (PEG) as the plasticizer and titanium oxide ([0010], [0030], [0067], [0068], [0132], [0148], [0153], [0813], [0814] and Example 8). Kajino teaches the active compound can be coated with a coating layer containing the polyethylene glycol (PEG) as the plasticizer, titanium oxide as the excipient and stabilizers ([0132], [0152]-[0156]).
It would have been obvious to one of ordinary skill in the art to substitute the 1-[5-(2-fluorophenyl)-1-(pyridine-3-ylsulfonyl)-1H-pyrrol-3yl]-N-methylmethanamine as taught in Kajino as the active ingredient in the solid dosage form of Kawano, and produce the claimed invention. One of ordinary skill in the art would have been motivated to do so because the active ingredients of Kawano and Kajino are commonly drawn to drugs having an amino group or an imino group, and Fukuta taught that solid dosage forms 
Regarding claims 3 and 4, as discussed above, Kajino teaches polyethylene glycol (PEG) as the plasticizer ([0153]), and Fukuta teaches the one of the preferred PEG is PEG 6000 (Fukuta: column 4, lines 45-50; Example 1).
Regarding claims 12-15, Kawano teaches the organic acid such as fumaric acid can be present in an amount of about 1% to 15% (w/w), preferably about 2% to about 8% (w/w) based on a core ([1129]). As discussed above, the courts have stated that [w]here the claimed ranges “overlap or lie inside the ranges disclosed by the prior art” and even when the claimed ranges and prior art ranges do not overlap but are close 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments
Applicant's arguments filed 05/10/2021 have been fully considered but they are not persuasive.
Applicant argues that when the solid preparation contains 1-[5-(2-fluorophenyl)-1-(pyridin-3- ylsulfonyl)-1H-pyrrol-3-yl]-N-methylmethanamine (vonoprazan) together with titanium oxide, a plasticizer (e.g. PEG), fumaric acid and crystalline cellulose improved stability upon light irradiation of the solid preparation has been obtained by adding the crystalline cellulose.  Applicant asserted that such feature as claimed and associated advantage were not suggested or taught in the cited prior arts. Applicant alleged that Kawano fails to report an example of a preparation including crystalline cellulose. (Remarks, page 5).

In response, the Examiner disagrees. It is first noted that independent claim 2 recites generically plasticizer and not polyethylene glycol (PEG) as the plasticizer. Thus, the features upon which applicant relies (i.e., polyethylene glycol (PEG) as the plasticizer) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  
Second, it also noted that at least paragraph [1126] of Kawano teaches the preparation contains crystalline cellulose as one of the preferred excipient, thereby providing the direct teaching to use crystalline cellulose as one the excipient in the preparation.
Third, it is further noted that, contrary to Applicant’s assertion, adding crystalline cellulose to the instant claimed invention has nothing to do with improving stability upon stability upon light irradiation of the solid preparation because per instant specification, the improved stability of the active ingredient during light irradiation was due to addition of titanium oxide and a chain organic acid (fumaric acid) to the solid preparation (Specification, page 6, lines 5-19; page 11, lines 1-5;), and not due to the inclusion of crystalline cellulose, as such crystalline cellulose per instant specification is a substance conventionally use as preparation materials such as a binding agent for preparing the composition (Specification, page 110, lines 15-25; page 113, lines 7-24). 
As previously discussed, it is reiterated that Kawano taught that fumaric acid, an organic acid, functions as a stabilizer and said fumaric acid can be added in a drug-containing core preparation that contains a drug that has an amino group or imino group (Kawano: [1121], [1124], [1127] and [1129]) and taught the content of the organic acid in the core in an amount that lies inside the ranges of the claimed invention (Kawano: [1129]). Fukuta taught the generality of organic acids are known as free radical scavenger that is capable of suppressing decomposition of an ingredient (i.e., a drug having an amino group or imino group) in a pharmaceutical preparation by oxidation (Fukuta: column 3, lines 53-59; column 9, lines 15-22). Thus, the Fukuta provide the 
Thus, the Examiner maintains the position that the cited prior arts as discussed above in the 103 rejection, has already recognized the ability of organic acids as free radical scavengers that are capable of suppressing decomposition of a drug having an amino group or imino group, such as that of the claimed compound. Thus, it is reiterated that "[e]xpected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967). 

Applicant argues that Kajino fails to indicate the fumaric acid and its effects as stabilizer. (Remarks, page 5, 6th paragraph).

In response, the Examiner disagrees. It is noted that Kajino was used for providing the teaching and guidance for substituting the 1-[5-(2-fluorophenyl)-1-
As discussed above, it is reiterated that Kawano taught that fumaric acid, an organic acid, functions as a stabilizer and said fumaric acid can be added in a drug-containing core preparation that contains a drug that has an amino group or imino group (Kawano: [1121], [1124], [1127] and [1129]) and taught the content of the organic acid in the core in an amount that lies inside the ranges of the claimed invention (Kawano: [1129]). Fukuta taught the generality of organic acids are known as free radical scavenger that is capable of suppressing decomposition of an ingredient (i.e., a drug having an amino group or imino group) in a pharmaceutical preparation by oxidation (Fukuta: column 3, lines 53-59; column 9, lines 15-22). Thus, the Fukuta provide the predictability and reasonable expectation that the organic acid present in the core of Kawano would be capable of suppressing decomposition of the drug having an amino group or imino group. Furthermore, as discussed above, Kawano teaches amounts of organic acid such as fumaric acid (about 1% to 15% (w/w), preferably about 2% to about 8% (w/w) based on a core), which lies in the ranges of the claimed invention, and the courts have clearly stated that [w]here the claimed ranges “overlap or lie inside the 
As such, it is reiterated that the cited prior arts as discussed above in the 103 rejection, has already recognized the ability of organic acids as free radical scavengers that are capable of suppressing decomposition of a drug having an amino group or imino group, such as that of the claimed compound. Thus, it is reiterated that "[e]xpected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967). 

Applicant argues by alleging that Fukuta only teaches using benzoic acid and ascorbic acid as organic acid or a free radical scavenger and thus fails to teach using titanium and a plasticizer (PEG), and fumaric acid in combination to improve stability during light irradiation. (Remarks, page 6).

In response, the Examiner disagrees. As discussed above, it is reiterated that the 103 rejection is based on the combined teachings of cited prior arts. 
It is again reiterated Kawano taught that fumaric acid, an organic acid, functions as a stabilizer and said fumaric acid can be added in a drug-containing core preparation that contains a drug that has an amino group or imino group (Kawano: [1121], [1124], [1127] and [1129]) and taught the content of the organic acid in the core in an amount that lies inside the ranges of the claimed invention (Kawano: [1129]). Fukuta taught the 
As such, it is reiterated that the cited prior arts as discussed above in the 103 rejection, has already recognized the ability of organic acids as free radical scavengers that are capable of suppressing decomposition of a drug having an amino group or imino group, such as that of the claimed compound. Thus, it is reiterated that "[e]xpected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967). 
In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). Applicant has not persuasively shown by objective evidence that there would not have been reasonable expectation of success based on routine optimization to arrive at Applicant’s claimed invention.
	As a result, for at least the reasons discussed above and the preponderance of evidence of record, claims 2-4 and 12-15 remain rejected under pre-AIA  35 U.S.C. 103(a) as being obvious and unpatentable over the combined teachings of Kawano, Kajino and Fukuta.

Conclusion
	No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on 571-272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOAN T PHAN/Primary Examiner, Art Unit 1613